May 11, 1971




       Honorable Joe Resweber                   Opinion No. M-855
       County Attorney
       Harris County Courthouse                 Re:    Retention of earned jury
       Houeton, Texas  77002                           fees by county clerk
                                                       deputlee.

       Dear Mr. Reeweber:
‘..,
                   Your request for an opinion        on the above subject    matter
       asks   the following gueatlonr

                   “Can a Deputy County Clerk of Harris
              County, who 1s pald his regular salary,  re-
              tain a check received by said Deputy County
              Clerk for jury service or should he endorse
              such check over to the County Treasurer pur-
              suant to Harris County Personnel Regulations?”

                   In Attorney Oeneral’s    Opinion     O-6185 (#is),   the   con-
       clusion   wa8 reached that,

                   “Jury fees, not being listed by statute,
              are not ‘feea of office’    and need not be paid
              Into the Officers    Salary Fund when collected
              by a county officer.
                     “In case8 where county employees receive
              WY    fees In addition   to their regular salaries,
              they are not receiving    extra salaries   or wages
              from the county, since jury fee8 are not con-
              sidered salaries   or wages.    They are more In the
              nature of an allowance or gratuity.       Jury service
              being a ‘duty’,   the juror Is entitled    to no com-
              pensation.    31 Am.Jur., Section 57, p. 5%‘. Moat
              states,   however, have statutes   providing a fee
              for such service.”

                 Two years later,  In Attorney         ffeneral’s Oplnlon V-371 (1947),
       the right of state and county officers          or employee8 to serve on grand
       or petit juries was recognized by this          office:

                   “It ha8 been held many times that -officer8
              or employee8 OS the State or County are qualified
                                       -4150-
                                                                .     1


Hon. Joe Resweber,   page   2                       (M-835)


     to serve as grand or petit Jurors.    Edgar v. State,
     Crlm.App.,  127 S.W. 1053; Ming0 v. State,   Crlm.
     APP.~  133 S.W. 882; Counts V, State,  Crlm.App.,
     181 S.W. 723.
          ,I
           . . .
           “A state employee may receive and use fees
     received by him for..,jury service without any
     deductions In his State pay, If such person also
     discharges   the duties assigned to him by the Read
     of the Department In which he worEts. If not,
     leave of absence should be granted without pay
     during euch jury service.     Sec. 33 and 40, Art.
     XVI, Texas Constitution;    Sec. 2(14)c Ch. 400,
     S.B. 391, Acts 50th Legislature,     1947,”
           In view of the foregoing,  you are advleed that jury
fees pald the deputy county clerk for hi8 own personal jury
service  should be retained by the deputy County clerk,   Since
there Is no obligation   to return such COmPenSatlOn to the county,

                        SUMMARY

            County employees who receive jury fees
      for jury service are entitled    to retain such
      jury pay In addltlon  to their salary a8 a county
      employee.   There 18 no obligation    on their part
      to return such ~ompeneatlon        the county.
                                   A
                              Very Cruly yours,




                                Attorne$)Oeneral   of Texas

 Prepared by John Reeves
 Assistant Attorney General

 APPROVED2
 OPINION COMMITTEE




                                -4151-
     Ron. .Joe Resweber,   page 3            (M-855)   -



     Kerns Taylor,  Chairman
     W. E. Allen,  Co-Chairman
     Wllllam J. Craig
     fflenn Brown
     Fisher Tyler
     Roland Allen

     MEADEF. GRIFFIN
     Staff Legal As8istant

     ALFREDWALSfBR
     Executive ASSiStant

     NOLA WHITE
..   First   AsSiStant




                                    -4152-